           Case 3:20-cv-05894-JCC-DWC Document 68 Filed 09/21/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      ROBERT LOUGH,
                                                         CASE NO. 3:20-CV-5894-JCC-DWC
11                              Plaintiff,
                                                         ORDER GRANTING DEFENDANTS’
12              v.                                       MOTION FOR EXTENSION OF
                                                         DISPOSITIVE MOTIONS DEADLINE
13      WASHINGTON STATE
        DEPARTMENT OF SOCIAL AND
14      HEALTH SERVICES, et al.,

15                              Defendant.

16
            This is a civil rights action brought pursuant to 42 U.S.C. § 1983. Pending before this
17
     Court is Defendants’ Motion for an extension of the dispositive motions deadline. Dkt. 66.
18
     Plaintiff objects to an extension. Dkt. 67.
19
            Defendants request a 30-day extension of the dispositive motions deadline, currently
20
     October 1, 2021. Dkt. 66; Dkt. 36. Defendants state that discovery is ongoing after a meet and
21
     confer on August 25, 2021 resulted in refined discovery requests and a pending settlement offer.
22
     Dkt. 66 at 2. Moreover, according to Defendants, each of the three attorneys assigned to this case
23

24
     ORDER GRANTING DEFENDANTS’ MOTION
     FOR EXTENSION OF DISPOSITIVE MOTIONS
     DEADLINE - 1
             Case 3:20-cv-05894-JCC-DWC Document 68 Filed 09/21/21 Page 2 of 2




 1 have jury trials in the next 30-days, and due to COVID-19 their office is short-staffed, which has

 2 increased and complicated everyone’s workload. Id.

 3           Plaintiff objects to this extension, arguing that extending the deadline will further delay

 4 his case and that Defendants have had ample opportunity to prepare for and file dispositive

 5 motions. Dkt. 67 at 2-3. Plaintiff also indicates that he rejected Defendants’ settlement offer and

 6 is still waiting for discovery documents. Id. at 3. Although Plaintiff does not claim he will be

 7 prejudiced by the proposed extension, he does argue that granting it “would be a manifest of (sic)

 8 injustice”. Id.

 9           Pursuant to local rule, a motion for relief from a deadline should be filed before the

10 deadline lapses. LCR 7(j). The party requesting the extension must show good cause for the

11 extension. Fed. R. Civ. P. 26(b), 6(b)(1). In addition, and extension “normally will be granted in

12 the absence of bad faith on the part of the party seeking relief or prejudice to the adverse party.”

13 California Trout v. Fed. Energy Regulatory Comm’n, 572 F.3d 1003, 1027 n.1 (9th Cir. 2009).

14           The Court finds Defendants have shown good cause for an extension of the dispositive

15 motions deadline, that Defendants are not acting in bad faith, and that a brief extension will not

16 prejudice Plaintiff. Accordingly, it is ORDERED:

17      1)      Defendants’ motion (Dkt. 66) is granted. The Parties may now file dispositive

18              motions on or before November 1, 2021.

19

20           Dated this 21st day of September, 2021.

21

22
                                                           A
                                                           David W. Christel
23                                                         United States Magistrate Judge

24
     ORDER GRANTING DEFENDANTS’ MOTION
     FOR EXTENSION OF DISPOSITIVE MOTIONS
     DEADLINE - 2
